 1   Mark D. Kruthers #179750
     William H. Littlewood #202877
 2   G. Andrew Slater #238126
     DOWLING AARON INCORPORATED
 3   8080 North Palm Avenue, Third Floor
     P.O. Box 28902
 4   Fresno, California 93729-8902
     Tel: (559) 432-4500
 5   Fax: (559) 432-4590
     E-mail: mkruthers@dowlingaaron.com
 6           wlittlewood@dowlingaaron.com
             aslater@dowlingaaron.com
 7
     Attorneys for Defendant
 8   PERFECTION PET FOODS, LLC

 9

10                           UNITED STATES DISTRICT COURT

11                     FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                      FRESNO DIVISION

13

14    AGUSTIN BENITEZ, CARLOS                    Case No. 1:18-cv-01484-DAD-SKO
      MORALES, and STEVEN VILLARREAL,
15    on behalf of themselves and all others     STIPULATION FOR EXTENSION OF
      similarly situated,                        TIME TO RESPOND TO AMENDED
16                                               COMPLAINT; ORDER EXTENDING
                          Plaintiffs,            DEADLINE TO RESPOND TO
17                                               AMENDED COMPLAINT
      v.
18
      WESTERN MILLING, LLC,KRUSE
19    INVESTMENT COMPANY, INC., and
      PERFECTION PET FOODS, LLC
20

21                        Defendants.

22

23

24

25

26
27

28


      STIPULATION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT; ORDER
                EXTENDING DEADLINE TO RESPOND TO AMENDED COMPLAINT
 1                                            STIPULATION

 2             Plaintiffs AGUSTIN BENITEZ, CARLOS MORALES, and STEVEN VILLARREAL,
 3   on behalf of themselves and all others similarly situated (collectively “Plaintiffs”), and Defendants
 4   WESTERN MILLING, LLC (“WESTERN”), KRUSE INVESTMENT COMPANY, INC.
 5   (“KRUSE”), and PERFECTION PET FOODS, LLC (“PPF”) (collectively “Defendants”)
 6   (together, the “Parties”) stipulate and agree to extend the deadline for Defendants to respond to the
 7   Amended Complaint filed in the above-captioned action, as set forth below, and respectfully
 8   request that the above-entitled Court issue an order approving the terms of this Stipulation. As
 9   discussed in more detail below, the Stipulation and requested order are necessary so as to allow the
10   Parties time to finalize and obtain the Court’s approval of the settlement of the above-captioned
11   action.
12             A.   RECITALS
13                  1.      Plaintiffs initiated this matter against WESTERN and KRUSE on or about
14   October 25, 2018.
15                  2.      WESTERN and KRUSE filed a response to Plaintiffs’ Complaint on or
16   about December 6, 2018.
17                  3.      In February of 2019, Plaintiffs, WESTERN, and KRUSE agreed to stay
18   the above-captioned action while attempts were made to settle the above-captioned action along
19   with a related matter involving PPF that was in arbitration.
20                  4.      By way of mediation, the Parties reached a class-wide settlement which
21   will, if approved by the Court, resolve this action as well as the claims previously pending against
22
     PPF in arbitration.
23                  5.      As part of the settlement, PPF agreed to waive its right to have the claims
24   asserted against it by Plaintiffs resolved through arbitration and stipulated to being added as a
25   defendant in the above-captioned action so as to allow all pending claims against Defendants to
26   be resolved by this Court.
27                  6.      In connection with the settlement, Plaintiffs filed an Amended Complaint
28
                                           2
      STIPULATION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT; ORDER
                EXTENDING DEADLINE TO RESPOND TO AMENDED COMPLAINT
 1   on or about September 19, 2019 adding PPF as a named defendant and asserting certain additional

 2   claims against PPF.

 3                  7.      As referenced above, the Parties have reached a class-wide settlement

 4   which will, if approved by the Court, resolve the above-captioned action in its entirety.

 5                  8.      The Parties are in the process of preparing the settlement papers and

 6   contemplate that Plaintiff will file an unopposed motion seeking preliminary approval of the

 7   settlement, within the next thirty (30) calendar days.

 8          B.      TERMS OF STIPULATION

 9          Based on the fact that a settlement has been reached, and in order to allow the Parties time

10   to secure the required Court approval of said settlement, the Parties agree to the following:

11                  1.      Defendants’ deadline to file and serve a response to the Amended

12   Complaint shall be continued to the date that is fourteen (14) calendar days from the date of filing

13   and service of any order by the Court denying preliminary or final approval of the settlement.

14                  2.      Defendants will not be required to file any response to the Amended

15   Complaint if the Court grants final approval of the settlement.

16                  3.      Nothing herein is intended to prevent the Parties from modifying the above

17   Stipulation and, with Court approval, further altering the basis for determining Defendants’ deadline

18   to file and serve a response to the Amended Complaint.
19                  IT IS SO STIPULATED.

20    Dated:      October 7, 2019          DOWLING AARON INCORPORATED
21

22                                         By:    /s/ Mark D. Kruthers
                                                 Mark D. Kruthers
23                                               William H. Littlewood
                                                 G. Andrew Slater
24                                               Attorney for Defendant
25                                               PERFECTION PET FOODS

26   ///

27   ///

28   ///

                                           3
      STIPULATION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT; ORDER
                EXTENDING DEADLINE TO RESPOND TO AMENDED COMPLAINT
 1   Dated:   October 7, 2019   HOYER & HICKS
 2

 3                              By:   /s/ Ryan Hicks (as authorized on October 7, 2019)
                                      Ryan Hicks
 4                                    Attorneys for Plaintiffs AGUSTIN BENITEZ,
                                      CARLOS MORALES, and STEVEN VILLARREAL
 5

 6

 7   Dated:   October 7, 2019   SAGASER, WATKINS & WIELAND, PC

 8
                                By:   /s/ Ian Wieland (as authorized on October 7, 2019)
 9
                                      Ian Wieland
10                                    Attorneys for Defendants WESTERN MILLING,
                                      LLC and KRUSE INVESTMENT COMPANY, INC.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                          4
     STIPULATION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT; ORDER
               EXTENDING DEADLINE TO RESPOND TO AMENDED COMPLAINT
 1                                                    ORDER

 2            Pursuant to the parties’ above stipulation, (Doc. 31), and for good cause shown, it is

 3   ORDERED:

 4            1.       Defendants’ deadline to file and serve a response to the Amended Complaint is

 5   continued to the date that is fourteen (14) calendar days from the date of filing and service of any

 6   order by this Court denying preliminary or final approval of the settlement.

 7            2.       Defendants will not be required to file any response to the Amended Complaint if

 8   the Court grants final approval of the settlement.

 9

10   IT IS SO ORDERED.
11

12
     Dated:        October 8, 2019                                 /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   011072-000135-02743987-1

                                            5
       STIPULATION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT; ORDER
                 EXTENDING DEADLINE TO RESPOND TO AMENDED COMPLAINT
